UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported): November 15, VICTORY ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 002-76219-NY 87-0564472 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) I.D. Number) 112 N Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices) (702) 989-9735 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) -1- Section 8.Other Events The Board of Directors authorized the President and Chief Executive Officer to enter into a contract with Miranda & Associates, A Professional Accountancy Corporation. The terms of the contract are to engage the services of Robert J.
